 Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.1 Filed 02/11/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          BAY CITY DIVISION


LEVELL A. ABRAHAM,
                                                  CIVIL COMPLAINT
             Plaintiff,

v.                                              CASE NO. 1:21-cv-10323

GLOBAL TRUST MANAGEMENT,
LLC,                                          DEMAND FOR JURY TRIAL

             Defendant.


                                   COMPLAINT

        NOW comes LEVELL A. ABRAHAM (“Plaintiff”), by and through the

undersigned attorney, complaining as to the conduct of GLOBAL TRUST

MANAGEMENT, LLC (“Defendant”), as follows:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Michigan

Occupational Code (“MOC”) under M.C.L. §339.901 et seq., for Defendant’s

unlawful conduct.

                             JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C.
                                          1
    Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.2 Filed 02/11/21 Page 2 of 12




§§1331 and 1337, as the action arises under the laws of the United States.

Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. § 1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant

conducts business in the Eastern District of Michigan and a substantial portion the

events or omissions giving rise to the claims occurred within the Eastern District of

Michigan.

                                               PARTIES

      4. Plaintiff is a natural person over 18 years-of-age residing in Saginaw County,

Michigan, which is located within the Eastern District of Michigan.

      5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

      6. Defendant promotes that its founders and management team “have over 40

years of combined experience in the field of debt collection.”1 Defendant is a limited

liability company organized under the laws of the State of Florida and its principal

place of business located at 4805 W. Laurel Street, Suite 300, Tampa, Florida 33607.

Defendant regularly collects upon consumers located in the State of Michigan.

      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      8. Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives

and insurers at all times relevant to the instant action.


1
    http://www.gtmcorporation.com/about.html

                                                  2
 Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.3 Filed 02/11/21 Page 3 of 12




                      FACTS SUPPORTING CAUSES OF ACTION

   9. Several months ago, Plaintiff obtained a line of credit through the Check ‘n

Go to finance the purchase of personal goods.

   10. Due to financial hardship, Plaintiff fell behind on his scheduled payments to

Check ‘n Go, thus incurring debt (“subject debt”).

   11. Around December 2020, Plaintiff began receiving calls to his cellular phone,

(989) XXX-2512, from Defendant.

   12. At all times relevant to the instant action, Plaintiff was the sole subscriber,

owner, and operator of the cellular phone ending in -2512. Plaintiff is and always

has been financially responsible for the cellular phone and its services.

   13. Defendant has used several phone numbers when placing collection calls to

Plaintiff’s cellular phone, including but not limited to: (616) 369-8033, (616) 888-

8269, (616) 369-9337, and (616) 369-8126.

   14. Upon information and belief, the above-referenced phone numbers are

regularly utilized by Defendant during its debt collection activity.

   15. Upon answering calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before a live representative begins to speak.

   16. Upon speaking with Defendant, Plaintiff is informed that it is acting as a debt

collector attempting to collect upon the subject debt.




                                          3
 Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.4 Filed 02/11/21 Page 4 of 12




   17. Plaintiff explained his inability to address the subject debt and demanded that

Defendant cease contacting him.

   18. Despite Defendant lacking permission to call Plaintiff’s cellular phone,

Defendant still placed not less than 30 phone calls to Plaintiff’s cellular phone.

   19. Defendant also mocked and berated Plaintiff after Plaintiff explained that he

could not make a payment.

   20. Plaintiff was taken aback by Defendant’s unprofessional conduct and

harassing collection campaign.

   21. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman

regarding his rights, resulting in expenses.

   22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   23. Plaintiff has suffered concrete harm as a result of Defendant’s actions,

including but not limited to, invasion of privacy, aggravation that accompanies

collection telephone calls intended for an unknown individual, emotional distress,

increased risk of personal injury resulting from the distraction caused by the never-

ending calls, increased usage of his telephone services, loss of cellular phone

capacity, diminished cellular phone functionality, decreased battery life on his

cellular phone, and diminished space for data storage on his cellular phone.

    COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT




                                          4
 Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.5 Filed 02/11/21 Page 5 of 12




   24. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth

herein.

   25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,

because it regularly use the mail and/or the telephone to collect, or attempt to collect,

delinquent consumer accounts.

   27. Defendant is engaged in the business of collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to

others.

   28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out

of a transaction due or asserted to be due to another for personal, family, or

household purposes.

      a. Violations of FDCPA §1692c(a)(1) and §1692d

   29. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from

engaging “in any conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a debt.” §1692d(2) forbids

“[t]the use of obscene language or language the natural consequence of which is to

abuse the hearer or reader.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with

intent to annoy, abuse, or harass any person at the called number.”


                                           5
 Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.6 Filed 02/11/21 Page 6 of 12




   30. Defendant violated 15 U.S.C. §1692d and d(2) when it used harassing debt

collection methods to collect upon the subject debt. The harassing nature of

Defendant’s collection campaign is highlighted by its unprofessional conduct of

berating and mocking Plaintiff during its collection campaign. Any reasonable fact

will conclude that Defendant’s actions were harassing and abusive as Defendant

ridiculed and needlessly embarrassed Plaintiff when it attempted to collect upon the

subject debt.

   31. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called

Plaintiff after being notified to stop. Defendant called Plaintiff at least 30 times after

he demanded that it stop. This repeated behavior of systematically calling Plaintiff’s

phone in spite of this information was harassing and abusive. The frequency and

nature of calls shows that Defendant willfully ignored Plaintiff’s pleas with the goal

of annoying and harassing him.

   32. Defendant was notified by Plaintiff that its calls were not welcomed. As such,

Defendant knew that its conduct was inconvenient and harassing to Plaintiff.

       b. Violations of FDCPA § 1692e

   33. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”

  34. In addition, this section enumerates specific violations, such as:


                                            6
 Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.7 Filed 02/11/21 Page 7 of 12




          “The use of any false representation or deceptive means to
          collect or attempt to collect any debt or to obtain information
          concerning a consumer.” 15 U.S.C. §1692e(10).

   35. Defendant violated §1692e and e(10) when it used deceptive means to collect

and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded

that Defendant stop contacting him, Defendant continued to contact him via

automated calls. Instead of putting an end to this harassing behavior, Defendant

systematically placed calls to Plaintiff’s cellular phone in a deceptive attempt to

force him to answer its calls and ultimately make a payment. Through its conduct,

Defendant misleadingly represented to Plaintiff that it had the legal ability to contact

him via an automated system when it no longer had consent to do so.

       c. Violations of FDCPA § 1692f

   36. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

   37. Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on a debt by continuously calling Plaintiff at least 30 times after being

notified to stop. Attempting to coerce Plaintiff into payment by placing systematic

phone calls without his permission is unfair and unconscionable behavior. These

means employed by Defendant only served to worry and confuse Plaintiff.

   38. As pled in paragraphs 21 through 23, Plaintiff has been harmed and suffered

damages as a result of Defendant’s illegal actions.


                                           7
 Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.8 Filed 02/11/21 Page 8 of 12




   WHEREFORE, Plaintiff, LEVELL A. ABRAHAM, respectfully requests that

this Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
      U.S.C. §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
      provided under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
      U.S.C. §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and
      appropriate.


        COUNT II – VIOLATIONS OF THE MICHIGAN OCCUPATIONAL CODE

   39. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set

forth herein.

   40. Plaintiff is a “consumer” or “debtor” as defined by M.C.L. § 339.901(f).

   41. Defendant is a “collection agency” as defined by M.C.L. § 339.901(b) as it is

a person that is directly engaged in collecting or attempting to collect a claim owed

or due or asserted to be owed or due another.

   42. The subject debt is a “[c]laim” or “debt” as defined by M.C.L. § 339.901(a)

as it is an obligation or alleged obligation for the payment of money or thing of value


                                          8
 Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.9 Filed 02/11/21 Page 9 of 12




arising out of an agreement or contract for a purchase made primarily for personal,

family, or household purposes.

          a. Violations of M.C.L. § 339.915(f)(ii)

   43. The MOC, pursuant to M.C.L. § 339.915(f)(ii) prohibits a collection agency

from “[m]isrepresenting in a communication with a debtor . . . [t]he legal rights of

the creditor or debtor.”

   44. Defendant violated M.C.L. § 339.915(f)(ii) by repeatedly contacting

Plaintiff’s cellular phone using an automated system absent consent. Through its

conduct, Defendant misrepresented that it had the legal ability to contact Plaintiff

using an automated system even though Plaintiff had never consented to receiving

such calls. Any hypothetical lawful ability of Defendant to place the calls at issue

was explicitly extinguished after Plaintiff demanded that it cease calling his cellular

phone. As such, Defendant misrepresented its legal rights in placing the phone calls,

as well as Plaintiff’s legal rights to have such phone calls cease, by attempting to

contact Plaintiff’s cellular phone absent the lawful ability to do so.

          b. Violations of M.C.L. § 339.915(n)

   45. The MOC, pursuant to M.C.L. § 339.915(n), prohibits a collection agency

from “[u]sing a harassing, oppressive, or abusive method to collect a debt, including

causing a telephone to ring or engaging a person in telephone conversation




                                           9
Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.10 Filed 02/11/21 Page 10 of 12




repeatedly, continuously, or at unusual times or places which are known to be

inconvenient to the debtor.”

   46. Defendant violated the MOC when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 30 times after he demanded that

it stop. This repeated behavior of systematically calling Plaintiff’s phone in defiance

of the information provided by Plaintiff was harassing and abusive. Such contacts

were made with the hope that Plaintiff would succumb to the harassing behavior and

ultimately make a payment. The nature and volume of phone calls, especially after

Plaintiff demanded that the calls stop, would naturally cause an individual to feel

oppressed.

   47. Further, Plaintiff told Defendant that its calls to his cellular phone were not

welcome and were therefore inconvenient. As such, Defendant contacted Plaintiff at

times and places which were known to be inconvenient to him.

   48. Defendant’s violations of the MOC were willful. Defendant was notified by

Plaintiff that he did not wish to receive any more phone calls. Yet, Plaintiff was still

bombarded with collection phone calls from Defendant. In a willful manner,

Defendant called Plaintiff repeatedly notwithstanding his demands. Upon

information and belief, Defendant regularly engages in the above described behavior

against consumers in Michigan, further demonstrating its willful failure to

implement adequate procedures designed to prevent violations of the MOC.


                                          10
Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.11 Filed 02/11/21 Page 11 of 12




   WHEREFORE, Plaintiff, LEVELL A. ABRAHAM, respectfully requests that

this Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 339.916(1);

   c. Awarding Plaintiff actual damages, including treble damages, pursuant to
      M.C.L. § 339.916(2);

   d. Awarding statutory damages of at least $50.00, including treble damages,
      pursuant to M.C.L. § 339.916(2);

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. §
      339.916(2);

   f. Enjoining Defendant from further contacting Plaintiff; and

   g. Awarding any other relief as this Honorable Court deems just and
      appropriate.

Dated: February 11, 2021

Respectfully submitted,

s/ Ahmad T. Sulaiman
Ahmad T. Sulaiman, Michigan Bar No. P82149
Counsel for Plaintiff
Admitted in the State Bar of Michigan
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x124 (phone)
(630) 575-8188 (fax)
ahmad.sulaiman@sulaimanlaw.com

s/ Nathan C. Volheim
                                         11
Case 2:21-cv-10323-BAF-PTM ECF No. 1, PageID.12 Filed 02/11/21 Page 12 of 12




Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x113 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com




                                       12
